Case: 10-60577 Document: 00511472844 Page: 1 Date Filed: 05/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 10, 2011

                                       No. 10-60577                         Lyle W. Cayce
                                                                                 Clerk

ELAINE SEID,

                                                   Plaintiff–Appellant
v.

UNIVERSITY OF MISSISSIPPI MEDICAL CENTER; DIANE DUKES,
individually and in her official capacity; JOHN DOES, 1-10,

                                                   Defendants–Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:07-CV-442


Before REAVLEY, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Elaine Seid appeals the district court’s Judgment
dismissing her complaint with prejudice. We have reviewed the briefs, pertinent
portions of the record, and the applicable law. We find no error in the district
court’s dismissal and we AFFIRM for essentially the reasons stated by the
district court in its thorough opinion.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.